Citation Nr: 0411080	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  95-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

J.A. Juarbe, M.D.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 1994 RO decision that denied service connection for an 
acquired psychiatric disorder.  In February 2001, the Board 
remanded the case to the RO for additional action.


FINDINGS OF FACT

The veteran currently has an acquired psychiatric disorder which 
began during his active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served active duty in the Army from February 1989 to 
August 1992.  Periodic physical examinations, performed in October 
1990 and in May 1992, listed his psychiatric status as normal.  A 
medical history report, completed in May 1992, noted his 
complaints of depression or excessive worry and nervous trouble.  
In June 1992, the veteran was admitted to the hospital in Germany 
on a gurney and in 4-point restraints.  A hospitalization report 
indicated that he had confronted military police (MPs) prior to 
his admission with a suicide attempt or gesture (cutting his 
wrists multiple times with a knife in front of the MPs).  The 
report indicated that this was the third suicide attempt or 
gesture in the past nine months.  He was subsequently diagnosed 
with major depressive episode with suicide attempt/gesture; 
organic psychoses, rule out personality disorder.  He was then 
scheduled for an air evacuation.  On July 10, 1992, the veteran 
was received from the hospital in Germany at a hospital in Ohio.  
The admission report noted that he had cut himself with a knife on 
his left arm thirteen times.  He then tried to attack a group of 
MPs.  The report indicated that he had been stationed in Germany 
and that he became depressed when he realized he was all alone.  
It also noted that he had previously been treated by a mental 
health therapist in April 1989, and in July 1991, he was 
hospitalized after jumping in front of a car during another 
suicide attempt.  He was discharged from the hospital on July 29, 
1992 with diagnoses of alcohol dependence, manifested by having 
alcohol hallucinations approximately two days after admission in 
Germany; adjustment disorder with mixed disturbance of emotions 
and conduct; marital problems; alcohol hallucinosis; and 
malingering.  He was also given an Axis II diagnosis of 
personality disorder, not otherwise specified.  On August 6, 1991, 
the veteran was again hospitalized for psychiatric treatment.  He 
was discharged three days later with diagnoses of adjustment 
disorder with depressed mood, suicide gesture, and mixed 
personality disorder.  A physical profile, dated in August 1992, 
noted that the veteran's behavioral and attitudinal problems 
rendered him incapable of successfully coping with emotional 
stress of military training and recommended that he be eliminated 
from military service.  On August 31, 1992, the veteran was 
discharged from service for the stated reason of a personality 
disorder.

In January 1994, the veteran filed a claim seeking service 
connection for an acquired psychiatric disorder.

A treatment report, dated in March 1994, noted his complaints of 
anxiety, restlessness and being easily irritated.  The report 
concluded with a diagnosis of anxiety.  
 
In March 1994, a VA examination for mental disorders was 
conducted.  The veteran reported he started receiving treatment 
for an anxiety disorder beginning in January 1994.  Based upon the 
examination, and a review of his medical records, the VA examiner 
diagnosed the veteran with anxiety disorder, not otherwise 
specified, with depressive features; substance use disorder (SUD), 
including alcohol and cannabis.  The examiner also noted an Axis 
II diagnosis of borderline personality disorder.  

A psychological report, dated in May 1994, noted that the veteran 
had been in a rehabilitation program in the military service due 
to alcohol dependence.  The report noted a diagnostic impression 
of symptoms associated with borderline personality disorders and 
symptoms of an anxiety disorder of such magnitude as to merit 
classification as an axis I disorder.  A depressive disorder was 
also present, but its intensity was masked by other symptoms.  

A July 1994 treatment report noted a diagnosis of schizophrenia 
with depressive episodes.  An October 1994 treatment report noted 
his complaints of insomnia, anxiety, and irritation.  The report 
concluded with a diagnostic impression of anxiety disorder.  

In May 1995, a hearing was conducted before the RO.  At the 
hearing, J.A. Juarbe, M.D. testified on behalf of the veteran.  
Dr. Juarbe indicated that he had reviewed the veteran's service 
medical records, and his post-service psychiatric evaluations in 
March 1994 and May 1994.  Dr. Juarbe opined that the veteran's 
correct diagnosis was schizophrenia, and that this condition first 
manifested itself during his active duty service.

In April 1995, the veteran underwent a psychiatric evaluation by 
R. Miguez Balseiro, M.D.  Based upon his examination of the 
veteran, Dr. Balseiro diagnosed him with major depression, 
recurrent; rule out atypical psychosis. 

In June 1995, the veteran was hospitalized for treatment of 
homicidal thoughts.  He was released following a two-day stay with 
a diagnosis of schizophrenia, chronic undifferentiated type, with 
acute exacerbation.  

In June 1995, a VA psychiatric examination was conducted by three 
clinicians, and the claims folder was reviewed.  The Axis I 
diagnoses were SUD (alcohol and marihuana), and anxiety disorder 
not otherwise specified.  There was an Axis II diagnosis of mixed 
personality disorder.  It was the opinion of the examiners that 
the veteran's main problem, and therefore the etiology of his 
condition, was his personality disorder.

A certificate of treatment from the Cayey Mental Health Clinic, 
dated in October 1995, noted that the veteran had been receiving 
treatment for schizophrenia, paranoid type, since January 1994.  
The report listed a diagnosis of paranoid schizophrenia in 
remission.  A November 1994 treatment report noted an Axis I 
diagnosis of atypical psychosis.  

In May 1996, the Social Security Administration awarded the 
veteran disability benefits based on an affective disorder.

In April 1997, the veteran was hospitalized for nine days 
following a suicide attempt (medication overdose).  He was 
discharged with a final diagnosis of schizoaffective disorder, 
depressed type.  He was also given an axis II diagnosis of 
personality disorder, not otherwise specified.

A report from the Community Mental Health Center, dated in 
September 1997, noted that the veteran began treatment at that 
facility in April 1994.  The report listed that an impression of 
chronic paranoid schizophrenia.  

Treatment records, dated in 1997 and 1998, revealed treatment for 
cocaine abuse, and intermittent explosive disorder.  A March 1998 
treatment report noted the veteran's history of cocaine abuse and 
intermittent explosive disorder.  It concluded with an assessment 
of cocaine abuse in early remission and schizoaffective disorder.  
Treatment reports, dated in 1999 and 2000 contained diagnoses of 
intermittent explosive disorder, bipolar disorder, and cocaine 
abuse in early remission.  

A psychological report, dated in February 2001, noted a clinical 
impression of cognitive disorder, not otherwise specified, and 
depressive disorder, not otherwise specified.  

In June 2003, a VA examination for mental disorders was conducted.  
The claims folder was reviewed.  The veteran reported current 
complaints of anxiety, insomnia, irritability, and restlessness.  
The diagnoses were alcohol dependence and cocaine dependence, both 
in remission.  The VA examiner noted that the veteran's in-service 
complaints of anxiety and depression as well as his bizarre 
behavior could be produced by compulsive alcohol consumption.  The 
VA examiner further noted that there was no evidence in the 
present examination to establish a diagnosis of schizophrenia.  
The VA examiner opined that the veteran's current mental disorder 
was unrelated to his service complaint.

II.  Analysis

The veteran contends that service connection for an acquired 
psychiatric disorder is warranted.  Through correspondence, the 
rating decision, the statement of the case, supplemental 
statements of the case, and the Board's remand, the veteran has 
been notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent records have been obtained, and 
the veteran has been given VA examinations.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting from 
disease or injury which was incurred in or aggravated during 
active service, but no compensation shall be paid if the 
disability is the result of the person's own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a compensable 
degree within the first year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

A personality disorder is not a disability for VA compensation 
purposes and it may not be service-connected.  38 C.F.R. § 
3.303(c).

The veteran's service medical records reflect that he was 
hospitalized for psychiatric treatment during service, and he has 
had essentially continuous treatment since service.  While the 
evidence shows service and post-service findings of a personality 
disorder and primary substance abuse (which may not be service-
connected), there are also service and post-service findings of a 
coexisting acquired psychiatric disorder.  Among the diagnoses of 
an acquired psychiatric disorder during service were depression 
and an adjustment disorder.  Diagnoses for an acquired psychiatric 
disorder after service have included depression, anxiety, 
affective disorder, bipolar disorder, and schizophrenia.  A 
private doctor has opined that the veteran has a post-service 
acquired psychiatric disorder which began in service; VA medical 
opinions are to the contrary.  The service and post-service 
medical records offer some support to the favorable private 
medical opinion, as the records suggest a continuity of 
symptomatology of an acquired psychitric disorder since the time 
of service, regardless of variations in diagnosis over the years, 
and regardless of the coexisting non-service-connected personality 
disorder and primary substance abuse.

The evidence is about evenly divided on the question of whether 
the veteran has a current acquired psychitric disorder which began 
in service, and with application of the benefit-of-the-doubt rule 
of 38 U.S.C.A. § 5107(b), the Board finds that he does.  The Board 
concludes that an acquired psychiatric disorder was incurred in 
service, warranting service connection.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



